DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The objections set forth in previous office action over claim 1 and 2 have been withdrawn in light of Applicant’s amendments submitted on 05/27/2022. 
The 112, second paragraph rejections set forth in previous office action have been withdrawn in light of Applicant’s amendments submitted on 05/27/2022. 
The 35 U.S.C. 103 over claim 1-60 and 71 as being unpatentable over Schwezier et al. (US 2014/003724 A1) have been withdrawn in light of Applicant’s amendments to recite new limitation of “…without addition of a salt in any of the steps (a) to (g)…”. 

Response to Arguments
Applicant’s arguments, filed 05/19/2022, with respect to remarks on page 11-12 have been fully considered and are persuasive.  The 35 U.S.C. 103 over claim 1-60 and 71 as being unpatentable over Schwezier et al. (US 2014/003724 A1) have been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claim 61-70 directed to Group II, non-elected without traverse.  Accordingly, claim 61-70 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

IN CLAIMS
CANCEL Claim 61-70

Allowable Subject Matter
Claim 1-60 and 71 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the method comprising the steps as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HONG T YOO/Primary Examiner, Art Unit 1792